Citation Nr: 1442920	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  08-17 156	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include right foot metatarsal fracture, pes planus, metatarsalgia, and hallux valgus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to June 2005.

This matter is before the Board of Veterans' Appeals (Board) following a May 2014 Order from the Court of Appeals for Veterans Claims (CAVC or "the Court") granting a May 2014 Joint Motion for Partial Remand, which vacated the Board's prior denial of the issue in an April 2013 Board decision and remanded the matter for further development.

The issue was originally on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of the issue was subsequently transferred over to the RO in Lincoln, Nebraska and, thereafter, to the RO in Sioux Falls, South Dakota.  The Veteran had a hearing before the Board in April 2009 and the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the introduction, the Veteran had a hearing before the Board in April 2009.  During the pendency of the Veteran's appeal before the CAVC, the Veterans Law Judge (VLJ) who conducted that hearing left employment at the Board.  After the May 2014 Order from the CAVC, the Board notified the Veteran in a June 2014 letter that the VLJ who conducted his hearing in April 2009 was no longer employed by the Board.  

The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.707 (2013).  If that person is no longer available, the Chairman has the authority to reassign the appeal to another VLJ for a decision.  38 C.F.R. § 19.3(b).  

The Veteran was given a choice to appear for a new hearing or, in the alternative, allow a new VLJ to decide the case on the evidence of record without a new hearing.  In July 2014, the Veteran responded requesting a hearing before a VLJ at his local regional office.  As such, the RO must make arrangements to schedule to Veteran for a new hearing before the Board.

Accordingly, the case is REMANDED for the following action:

The RO must make arrangements to schedule the Veteran for a hearing before the Board for the issue enumerated above.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

